Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Request for continued examination filed on 8/29/22 and is a response to said Request.


Claim Objections
Claim 1 is objected to because of the following informalities: There is a period on line 13 which should be a comma.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a jackpot race that includes a first timer for timing a time interval, the time interval having a start and an end time in which the first timer sets the start and latest end times of a race phase and a second timer initiates an accumulation phase during which a jackpot prize pot is accumulated and there is a random timer that randomly triggers an end to the race phase and the accumulation phase where there is a pay-out phase determining a manner of pay-out by assigning positions to the players at the end of the race phase.
	The limitation of Claim 1 “i. a first timer configured to time a race phase, the race phase having an interval, the interval having a start time and an end time, the first timer further configured to determine the start time and the end time in response to a first input, the first timer setting the start time and a latest end time of the race phase; ii. a second timer configured to receiveconfigurable, as a function of a third input, and the gaming system paying out one or more prizes from the jackpot prize pot according to a predetermined pay-out schedule as a function of the positions”, and the limitations of Claim 10 “i. providing a first input to a first timer, the first timer being configured to set a phase time interval by determining a start time and an end time, in response to the first input, as a start time and latest end time of a the race phase; ii. providing a second input to a second timer, the second timer being configured to initiate an accumulation phase; in response to a second input, during which a jackpot prize pot is accumulated, the accumulation phase being configured to start at the same time as one of a beginning of the race phase or after the beginning of the race phase; iii. providing a random timer, the random timer being configured to start timing at or after the start of the race phase as determined by the first timer, and configuring the random timer to randomly trigger an end to the race phase and an end to the accumulation phase before the latest end time set by the first timer; iv. assigning positions of the players in response to the end of the race phase; and v. determining a pay-out phase, the pay-out phase occurring after the end of the race phase and paying out one or more prizes from the jackpot prize pot according to a predetermined pay-out schedule as a function of the positions”
	is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a jackpot race that includes a first timer for timing a time interval, the time interval having a start and an end time in which the first timer sets the start and latest end times of a race phase and a second timer initiates an accumulation phase during which a jackpot prize pot is accumulated and there is a random timer that randomly triggers an end to the race phase and the accumulation phase where there is a pay-out phase determining a manner of pay-out by assigning positions to the players at the end of the race phase on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a timer, a gaming system, and at least one display for a jackpot race that includes a first timer for timing a time interval, the time interval having a start and an end time in which the first timer sets the start and latest end times of a race phase and a second timer initiates an accumulation phase during which a jackpot prize pot is accumulated and there is a random timer that randomly triggers an end to the race phase and the accumulation phase where there is a pay-out phase determining a manner of pay-out by assigning positions to the players at the end of the race phase are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-15are not patent eligible.
	Claims 2-9, 11-15 do not remedy the deficiencies of claims 1 and 10, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. Applicant states:

“Applicant, has considered Arguments set forth in the Advisory Action and believes that the Examiner is confusing a 103 objection (well known or routine; technological improvement)) and a 101 rejection (method of doing business). Even assuming that the Section 101 rejections are appropriate, Applicant submits that the claims have been amended to better define the structure which affirmatively operates as a jackpot race component of a gaming system. The system components as claimed are no longer generic, but a synergistic interdependent system of function specific devices (the various timers). This complex electromechanical system is comprised of devices configured to operate in specified inter operative way; in accordance with defined rules. 
Applicant notes that the Examiner's example of timers being old and routine, is one of obviousness; not Section 101. First Applicant, notes that the application has been recognized to include nonobvious subject matter from the get go. There is no cited references for utilizing timers as claimed to increase play value for a game. 6Amendment dated: August 29, 2022 Docket No.: 14256-4010USSecondly as previously argued, Applicant provides multiple timers: a first timer, a second timer and a random timer, let alone the gaming system for assigning positions to the players at the end of the race period. All of these define the interoperability of machines, the timers and the system itself, in a new way in accordance with set rules for controlling all of the components, to operate in a way to increase play value of the game. Something which is not just the interoperation of a structure (three distinct devices) providing inputs to each other, and not obvious to boot. Accordingly Applicant submits that claim 1 defines patentable subject matter, and respectfully requests the withdrawal of the rejection.”
	Reiterating on the Examiner’s response from the Advisory Action, the Examiner disagrees and does not believe the claim amendments direct the invention towards a practical application because, as pointed out previously before, the “timer” aspect of the claimed invention being used in a wagering system are actually well-known, routine, and conventional, and therefore not deemed as additional or specialized elements that direct the claimed invention towards a practical application. As mentioned previously before, Perrie et al., US 6173955, discloses that for bonus conditions, timers timing out are well known. Since the instant application is directed towards a “bonus game” in the form of race/accumulation phases, and timers are used as a condition of such phases, the teachings of Perrie is analogous. In this case, the “timer” of the instant application is viewed as a high-level computer component, but not a particular machine that would otherwise direct the instant invention as something “significantly more”. Furthermore, the Examiner would like to point that the applicant’s specification, such as paragraphs 19-20, 22, 24 and 31 do not direct the instant invention towards a technological improvement in the “Wagering game technological field of endeavor.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perrie et al., US 6173955. Poker dice casino game method of play.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715